Filed 2/21/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2008 ND 21







State of North Dakota, 		Plaintiff and Appellant



v.



Dana Larson, 		Defendant and Appellee







No. 20070210







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Gerald H. Rustad, Judge.



AFFIRMED.



Per Curiam.



Nicole E. Foster, State's Attorney, P.O. Box 2047, Williston, N.D. 58802-2047, plaintiff and appellant.



State v. Larson

No. 20070210



Per Curiam.

[¶1]	The State appeals from a district court order dismissing a complaint against Dana Larson.  The district court granted Larson's motion to suppress evidence obtained during a traffic stop.  An officer stopped Larson for allegedly driving over a fog line.  The district court found there was no credible evidence that Larson drove on or over the fog line and held that the traffic stop was not supported by a reasonable and articulable suspicion.  We affirm the district court judgment under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner